 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS LEE MORRISON,                                No. 2:19-cv-0284 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    E. VIERRA,
15                        Defendant.
16

17       Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Before the court are plaintiff’s motion to proceed in forma pauperis and plaintiff’s

19   complaint for screening. For the reasons set forth below, the court will grant plaintiff’s motion to

20   proceed in forma pauperis and dismiss the complaint with leave to file an amended complaint.

21                                         IN FORMA PAUPERIS

22       Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

23   Accordingly, the request to proceed in forma pauperis will be granted.

24       Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

25   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

26   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

27   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

28   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments
                                                         1
 1   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 2   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 3   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 4   1915(b)(2).

 5                                                SCREENING

 6          I.    Legal Standards

 7          The court is required to screen complaints brought by prisoners seeking relief against a

 8   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

 9   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

10   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

11   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

12   U.S.C. § 1915A(b)(1) & (2).

13          A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke

14   v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.

15   1984). The court may, therefore, dismiss a claim as frivolous where it is based on an indisputably

16   meritless legal theory or where the factual contentions are clearly baseless. Neitzke, 490 U.S. at

17   327. The critical inquiry is whether a constitutional claim, however inartfully pleaded, has an

18   arguable legal and factual basis. See Franklin, 745 F.2d at 1227.

19          Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

20   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the
21   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

22   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

23          However, in order to survive dismissal for failure to state a claim a complaint must contain

24   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual

25   allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550

26   U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the
27   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

28   ////
                                                          2
 1   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

 2   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

 3       The Civil Rights Act under which this action was filed provides as follows:

 4                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
 5                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
 6                  or other proper proceeding for redress.
 7   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

 8   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

 9   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

10   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §

11   1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform

12   an act which he is legally required to do that causes the deprivation of which complaint is made.”

13   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

14      II.     Analysis

15            A. Allegations of the Complaint

16       Plaintiff complains of conduct that occurred at California State Prison-Solano (“CSP-

17   Solano”) from 2013 to 2018. He identifies one defendant: E. Vierra. Plaintiff states that he was

18   placed on a PIA (Prison Industry Authority) waiting list in 2013 for a job. However, due to

19   “discrimination,” he was not hired until 2018. Plaintiff seeks compensation for his lost wages.

20   (ECF No. 1 at 4.)
21            B. Does Plaintiff State a Cognizable Claim?

22       Plaintiff’s complaint fails to state a claim for relief for two reasons. First, he fails to describe

23   what defendant Vierra did, or did not do, that violated his right to equal protection of the laws.

24   Plaintiff must set out facts showing not only that Vierra discriminated against him but that he did

25   so intentionally.

26       Second, plaintiff does not explain the basis for the alleged discrimination. In order to state a
27   claim under the Equal Protection Clause, plaintiff must show that defendant failed to treat people

28   who are similarly situated alike. City of Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432,
                                                          3
 1   439 (1985); Hartmann v. Calif. Dept. of Corrs. and Rehab., 707 F.3d 1114, 1123 (9th Cir. 2013);

 2   Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013); Shakur v. Schriro, 514 F.3d 878, 891

 3   (9th Cir. 2008). An equal protection claim may be established by showing that the defendant

 4   intentionally discriminated against plaintiff based on his membership in a protected class,

 5   Hartmann, 707 F.3d at 1123, or that similarly situated individuals were intentionally treated

 6   differently without a rational relationship to a legitimate state purpose, Engquist v. Oregon Dept.

 7   of Agriculture, 553 U.S. 591, 601-02 (2008). An Equal Protection claim may also exist where a

 8   policy that is neutral on its face has a disproportionate, or “disparate,” impact on an identifiable

 9   group. Village of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264-66 (1977).

10       Disability is not a suspect class for equal protection purposes. Pierce v. County of Orange,

11   526 F.3d 1190, 1225 (9th Cir. 2008). In determining whether a disabled inmate is similarly

12   situated to non-disabled inmates, the court should ask “whether the disabled plaintiff is equally

13   capable for the purpose at issue.” Hansen v. Rimel, 104 F.3d 189, 190 (8th Cir. 1997), see also

14   Clark v. California, No. C 96–1486 FMS, 1998 WL 242688, *4–5 (N.D. Cal. May 11, 1998)

15   (where developmentally disabled prisoners lacked skills to fill out forms, thereby limiting their

16   access to medical care and educational programming, for purposes of Equal Protection analysis

17   they were not similarly situated to non-developmentally disabled prisoners). Claims brought

18   under any theory must satisfy the intent requirement, that is, the plaintiff must show that some

19   discriminatory purpose underlies the policy or act. See Village of Arlington Heights, 429 U.S. at

20   264-66; Pierce, 526 F.3d at 1225.
21       Because plaintiff fails to state a claim cognizable under § 1983, he will be given an

22   opportunity to file an amended complaint.

23                                FILING AN AMENDED COMPLAINT

24       If plaintiff wishes to continue with this action, he must file an amended complaint that

25   addresses the problems with his complaint that are explained above. Plaintiff is advised that in an

26   amended complaint he must clearly identify the defendant and the action defendant took that
27   violated his constitutional rights. The court is not required to review exhibits to determine what

28   plaintiff’s charging allegations are. If plaintiff wishes to add a claim, he must include it in the
                                                         4
 1   body of the complaint. The charging allegations must be set forth in the amended complaint so

 2   defendant has fair notice of the claim plaintiff is presenting. That said, plaintiff need not provide

 3   every detailed fact in support of his claims. Rather, plaintiff should provide a short, plain

 4   statement of each claim. See Fed. R. Civ. P. 8(a).

 5          Any amended complaint must show the federal court has jurisdiction, the action is brought in

 6   the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must contain a

 7   request for particular relief. Plaintiff must identify as a defendant only persons who personally

 8   participated in a substantial way in depriving plaintiff of a federal constitutional right. Johnson v.

 9   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a

10   constitutional right if he does an act, participates in another’s act or omits to perform an act he is

11   legally required to do that causes the alleged deprivation).

12          In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed. R.

13   Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed. R.

14   Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

15   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

16          The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

17   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

18   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

19   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

20   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema
21   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

22   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

23          An amended complaint must be complete in itself without reference to any prior pleading.

24   E.D. Cal. R. 220. Once plaintiff files an amended complaint, the original pleading is superseded.

25          By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and has

26   evidentiary support for his allegations, and for violation of this rule the court may impose
27   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

28   ////
                                                           5
 1                                                  CONCLUSION

 2        For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED as

 3   follows:

 4        1.    Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.

 5        2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff is

 6              assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

 7              1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to

 8              the Director of the California Department of Corrections and Rehabilitation filed

 9              concurrently herewith.

10        3.    Plaintiff’s complaint is dismissed with leave to amend.

11        4.    Plaintiff is granted thirty days from the date of service of this order to file an amended

12              complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

13              of Civil Procedure, and the Local Rules of Practice. The amended complaint must bear

14              the docket number assigned this case and must be labeled “First Amended Complaint.”

15              Plaintiff’s failure to file an amended complaint within the time provided, or otherwise

16              respond to this order, may result in dismissal of this case.

17        5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint form

18              used in this district.

19   Dated: February 26, 2019

20
21

22   DLB:9
     DLB1/prisoner-civil rights/morr0284.scrn lta
23

24

25

26
27

28
                                                           6
